DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see claims and remarks filed 9/17/20201 with respect to claims 1-27 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-27 has been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: Authorization for this examiner’s amendment was given in an interview with Gabriel T. Applegate (74,207) on 01/05/2022.
The application has been amended as follows, in the claims: 

8. A non-transitory computer-readable medium storing instructions that, when executed, cause: transmitting a wireless signal, wherein the wireless signal is configured to supply power to at least one device to enable the at least one device to perform for authentication; authenticating the at least one device; and adjusting the wireless signal to supply additional power to the at least one device.

21. A non-transitory computer-readable medium storing instructions that, when executed, cause: providing a wireless signal, wherein the wireless signal is configured to supply power to the at least one device to enable the at least one device to perform authentication; authenticating the at least one device; Page 4 of 8DOCKET NO.: 102005.022343PATENT Application No.: 16/703,638 Office Action Dated: June 17, 2021 receiving location information from the at least one device; and adjusting the signal to provide additional power to the at least one device based on the location information.



Allowable Subject Matter
Claims 1-14, 16-22 and 24-27 are allowed.

	Claims 2-7, 9-12, 14, 16-20, 22, and 24-27 depend on allowable claims 1, 8, 13 and 21 hence claims 2-7, 9-12, 14, 16-20, 22, and 24-27 are also deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836